UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7536



JAMES A. G. BUNCH, JR.,

                                              Plaintiff - Appellant,

          versus


RANDALL LEE, Superintendent; NURSE EMERY, RN
Supervisor;   DOCTOR   CROCKRAN,  Physician;
J. A. DOBBEN, Grievance Examiner,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-654-5-FL)


Submitted:   February 9, 2004               Decided:   March 31, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. G. Bunch, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James A. G. Bunch, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint under

28 U.S.C. § 1915(e)(2)(B) (2000).   We have reviewed the record and

find that this appeal is frivolous.    Accordingly, we dismiss the

appeal on the reasoning of the district court.   See Bunch v. Lee,

No. CA-03-654-5-FL (E.D.N.C. Sept. 9, 2003). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -